Citation Nr: 0946756	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-16 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUE

Entitlement to an initial rating higher than 30 percent 
before December 16, 2008, and an initial rating higher than 
50 percent from December 16, 2008, for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D. W.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In August 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

In December 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Throughout the appeal period, posttraumatic stress disorder 
is manifested by a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity under the General Rating Formula for Mental 
Disorders (General Rating Formula), including the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, which is referred to in 38 C.F.R. 
§ 4.130 (rating mental disorders), but not covered in the 
General Rating Formula. 




CONCLUSIONS OF LAW

Before December 16, 2008, the criteria for an initial rating 
higher of 50 percent for posttraumatic stress disorder have 
been met; throughout the appeal period, the criteria for an 
initial rating higher than 50 percent for posttraumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009)  (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2005, on the underlying claim of service connection 
for posttraumatic stress disorder.  Where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for initial higher ratings.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the Veteran VA 
examinations in June 2005, in June 2007, and in December 
2008.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  



The criteria for 50 percent, are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The criteria for 70 percent, are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Accordingly, the evidence considered in determining the level 
of impairment from PTSD under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
diagnosis of posttraumatic stress disorder in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Facts 

VA records show that from August 2004 to March 2005 the 
Veteran was seen almost on a monthly basis.  It was noted 
that the Veteran has been married for 28 years and he had one 
adult son and one teenage son.  It was also noted that he has 
been employed as a sales representative with the same 
corporation for 13 years.  He liked to fish, when he had the 
chance, and he went to church after dropping out for a time.  
The Veteran described symptoms that included depression, 
nightmares and intrusive thoughts of Vietnam, memory 
problems, difficulty concentration, sleep disturbance, 
irritability, hypervigilance, startle response, social 
withdrawal, and a lack of energy and motivation.  The Veteran 
indicated that his lack of energy and motivation affected his 
job, which required good public relations.  There was no 
history of psychiatric hospitalization or of suicide 
attempts.  It was noted that the Veteran used alcohol, but it 
had not interfered his job and he had attended AA meetings, 
but stopped. 

On mental status evaluation, the Veteran was generally 
described as alert and oriented.  His speech was fluent.  His 
mood was dysthymic.  There was no thought process disorder.  
He denied suicidal ideation.  Insight and judgment were good.  
The Global Assessment of Functioning (GAF) scores were 60. 

On VA examination in June 2005, the VA examiner reported that 
the specific symptoms of posttraumatic stress disorder 
included inappropriate rage reactions, emotionality, 
nightmares, social avoidance, and sleep disturbance.  The VA 
examiner commented that the Veteran continued to perform well 
in his employment, in his routine responsibilities of self 
care and in his role of family functioning.  The GAF score 
was 65. 

VA records show that in September 2006 the Veteran stated 
that he had been in counseling at a Vet Center for 3 to 4 
months with weekly individual and group sessions.  The 
Veteran stated that he had nightmares and intrusive thoughts 
of Vietnam.  He complained of sleep disturbance, anger, 
irritability, mood swings, social isolation, flashbacks and 
panic attacks.  He stated that he had problems dealing with 
people, but managed anyway.  On mental status evaluation, the 
Veteran was described as pleasant.  He was alert and oriented 
with adequate hygiene and grooming.  His mood was depressed.  
Insight and judgment were guarded.  There was no evidence of 
thought disorder or suicidal ideation.  The GAF score was 55.  

On VA examination in June 2007, the VA examiner noted that 
since June 2006 the Veteran has been in individual and group 
sessions at a Vet Center.  The Veteran stated that the 
therapy had helped with the emotional distance in his 
relationship with his spouse, who was his primary support, 
and also helped with his relationship with his sons.  He was 
in weekly communication with his mother and had occasional 
contact with his brother.  He stated that he did not have 
friends, but he was establishing a trusting relationship 
within his therapy group.  The Veteran did complain of memory 
problems, which affected his job, and of incidents of anger 
while driving.

On mental status evaluation, the Veteran was appropriately 
dressed.  His speech was clear.  His mood was anxious and 
depressed.  He was oriented.  There was no complaint of panic 
attacks or suicidal ideation.  Impulse control was good.  
Recent and immediate memory was moderately impaired as the 
Veteran forgot passwords for his computer if he did not write 
them down.   

The VA examiner expressed the opinion that the symptoms of 
posttraumatic stress disorder did not result in deficiencies 
in judgment, thinking, family relations, work, mood or 
school.  The VA examiner concluded that while there was 
reduced reliability and productivity due to symptoms of 
posttraumatic stress disorder because of difficulty with 
certain tasks related to his job, including concentration, 
memory, motivation, and social interaction, the problems did 
not seem to be a concern on a daily basis.  

As for specific symptoms of posttraumatic stress disorder, 
the VA examiner reported that the Veteran persistently re-
experienced the in-service stressors, he avoided stimuli 
associated with the trauma and experienced emotional numbing, 
he had difficulty sleeping and concentrating, and he was 
irritable and hypervigilant.  
The GAF score was 68.

In August 2007 and in March 2008, the Vet Center counselor 
reported that the Veteran continued in counseling twice a 
month.  The Vet Center counselor also reported that the 
Veteran worked full time and coped with symptoms of 
posttraumatic stress disorder by working flexible hours and 
by working independently.  The Vet Center counselor stated 
that at home the Veteran slept in a separate room, which was 
described as a "bunker" where he felt safe.  The Vet Center 
counselor stated that the Veteran's symptoms have caused 
significant problems with his marriage and with social 
interaction. 



In a statement in October 2007, the Veteran's spouse stated 
that the Veteran's nightmares have increased in frequency and 
intensity over the last few years and that he startled 
terribly when awakened.  She stated that the Veteran slept 
alone in room, which he refused to clean, which he turned 
into a "bunker" with Marine memorabilia and that he had to 
sleep in a poncho liner.  She stated that they rarely 
socialized and she felt that their relationship was more like 
roommates than that of a married couple. 

VA records in April 2008 show that the Veteran experienced 
nightmares, flashbacks and anxiety.  The GAF scores were 60 
and 65.  

The Veteran submitted diary entries from March 2008 to August 
2008, which show he had nightmares and panic attacks.

In August 2008, the Veteran testified that he has panic 
attacks three times a week and that he experienced moodiness, 
nightmares, anger, and memory problems, but he continued to 
work.  The Veteran's spouse testified that they had little 
social life and that the Veteran just wants to stay at home. 

On VA examination in December 2008, the Veteran complained of 
depression, poor motivation, panic attacks three to four 
times a week, and hypervigilance.  He stated that he had no 
friends outside of associates at work and friends he played 
cards with and that he stopped going to church and the YMCA.  
He indicated that he went fishing once and hunting three 
times in the last year.  The Veteran stated he still attended 
group sessions at the Vet Center and he had noticed some 
benefit from it.  The VA examiner reported that the Veteran 
and his spouse lead separate social lives and spent little 
quality time together and that the Veteran was isolated and 
withdrawn.  The VA examiner noted that after work the Veteran 
returned home, ate dinner, and then started drinking alcohol 
and watched TV.   The VA examiner stated that the Veteran's 
symptoms affected his marriage, but his spouse was extremely 
supportive.  



On mental status evaluation, the Veteran was casually dressed 
and his clothes were disheveled.  His speech was clear.  His 
attitude was cooperative.  His affect was appropriate.  His 
mood was anxious and depressed.  He was oriented.  His 
judgment and thought process appeared normal.  For sleep 
impairment, the Veteran slept three to four hours a night, 
which was interrupted by nightmares, resulting in fatigue 
during day.  There were no episodes of violence.  Judgment 
was intact.  Recent memory was impaired.  Impulse control was 
good.  The VA examiner noted that the Veteran was lax about 
bathing and cleaning up. 

As for symptoms of posttraumatic stress disorder, the VA 
examiner reported that the Veteran had nightmares and 
intrusive thoughts of Vietnam, he had feelings of detachment 
and a restricted range of affect and markedly diminished 
interest in significant activities.  The Veteran also had 
difficulty sleeping and concentrating.  He was irritable and 
hypervigilant and startled easily.  The VA examiner stated 
that the symptoms were severe and occurred daily.  

As for problems related to occupational functioning, the 
Veteran was working full-time, but he had problems with 
irritability and he had confronted customers six times over 
three months for which he had to apologize, but no formal 
action was taken.  As for functional status and quality of 
life, the VA examiner commented that the Veteran was 
irritable at work, he had poor personal hygiene and 
maintenance of his personal space, he was isolated from 
family, he was emotionally distant from his spouse, and he 
lacked friends and social outlets.  The VA examiner stated 
that there was no total occupational and social impairment 
due to posttraumatic stress disorder, but there were 
deficiencies in judgment (confronting customers),  thinking 
(impaired memory and concentration), family relations 
(emotional distance), work (difficulty interacting with 
public), and mood (depressed).  The GAF score was 51. 



Analysis 

A Rating Higher than 30 Percent 

When evaluating a mental disorder, the rating is based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. And 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is a factor, but 
the rating will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Reconciling the various reports into a consistent disability 
picture, the Veteran has symptomatology that is associated 
with the rating criteria under the General Rating Formula for 
Mental Disorders, Diagnostic Code 9411, and symptomatology 
not covered in the rating criteria, but is associated with 
the diagnosis of posttraumatic stress disorder under the DSM-
IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating 
mental disorders).  All of the symptoms are considered in the 
analysis.  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent rating or a 70 percent rating have been met.  
It is the overall effect of the symptoms that determines the 
rating.

Before December 16, 2008, as for occupational impairment, the 
Veteran has described short-term memory and concentration 
problems, affecting his job, as well as, difficulty 
maintaining the public relations aspect of his job because of 
irritability and a lack of energy and motivation.  
Nevertheless, the Veteran has been employed full time with 
the same corporation for over 16 years, and he has not had 
any formal adverse personnel actions.  And VA records show 
that the Veteran was able to manage his problems at work.  



On VA examination in June 2007, the VA examiner concluded 
that the symptoms of posttraumatic stress disorder resulted 
in reduced reliability and productivity because the Veteran 
had difficulty on the job due to problems with concentration, 
memory, motivation, and social interaction.  As for specific 
symptoms of posttraumatic stress disorder, the VA examiner 
reported that the Veteran persistently re-experienced the in-
service stressors, he avoided stimuli associated with the 
trauma and experienced emotional numbing, he had difficulty 
sleeping and concentrating, and he was irritable and 
hypervigilant.  

In August 2007 and in March 2008, the Vet Center counselor 
reported that the Veteran worked full time and coped with 
symptoms of posttraumatic stress disorder by working flexible 
hours and by working independently.  

As for social impairment, the Veteran experienced emotional 
detachment, which more than anything else affects his 
relationship with his spouse, which is consistent with 
difficulty in establishing and maintaining social 
relationships. 

As for the GAF scores, the record shows that from 2004 to 
2008 the scores were in the range of 55 to 68, which are 
indicative at most of moderate difficulty in occupational and 
social functioning, for example, few friends and conflicts 
with peers or co-workers. 

Before December 16, 2008, based on the VA records, the 
reports of VA examinations, statements of the Vet Center 
counselor, and statements of the Veteran and his spouse, the 
Veteran's symptomatology associated with the rating criteria 
under the General Rating Formula and symptomatology 
associated with the diagnosis of posttraumatic stress 
disorder under the DSM-IV, the disability picture equates to 
occupational and social impairment, resulting in reduced 
reliability and productivity, which meets the criteria for a 
50 percent rating. 



A Higher Rating than 50 Percent 

The remaining question is whether the disability picture more 
nearly approximates or equates to the criteria for a rating 
higher than 50 percent at any time during the appeal period.  

In addition to the evidence previously discussed, on VA 
examination in December 2008, the VA examiner commented that 
the symptoms of posttraumatic stress disorder resulted in 
deficiencies in judgment, thinking, family relations, work, 
and mood.  When evaluating a mental disorder, the rating is 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. 38 C.F.R. § 4.126.

Although the VA examiner's assessment was symptomatology, 
resulting in deficiencies in judgment, thinking, family 
relations, work, and mood, which is to be considered as 
evidence of the criteria of the next higher rating, the 
rating must be based on all the evidence of record, not 
solely on the assessment at the moment of the examination.  

In this case, clearly the Veteran's symptoms of posttraumatic 
stress disorder have resulted in social impairment, most 
notably the relationship with his spouse.  But a rating can 
not be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126.  Moreover, the level of social impairment 
to support a 70 percent rating, is the inability to establish 
and maintain effective relationships.  As the record shows, 
there is no question that the Veteran has difficulty in 
establishing and maintaining effective social relationships 
and that he avoids social settings and prefers to stay at 
home, which is encompassed in the 50 percent rating, but at 
no time during the appeal period is there evidence that the 
Veteran is unable to establish effective social 
relationships.  The Veteran does maintain a relationship with 
his spouse, his adult children, and other family members and 
with associates at work and with his Vet Center counselor. 



As for occupational impairment, although the Veteran's 
"bunker" where he sleeps with a poncho liner seems 
obsessional, and the Veteran has been lax about his personal 
appearance, there is no evidence that the behavior has 
interfered with work or other routine activities.  And 
although the Veteran has problems with irritability and he 
had confronted customers six times over three months for 
which he had to apologize, the Veteran continues to work full 
time and there is no evidence that his employer has adjusted 
the Veteran's job requirements because of posttraumatic 
stress disorder. 

As for the impact on judgment, thinking, and mood, VA records 
show that from August 2004 to March 2005, the Veteran's mood 
was dysthymic.  Insight and judgment were good.  In September 
2006, the Veteran's mood was depressed.  Insight and judgment 
were guarded.  On VA examination in June 2007, the Veteran's 
mood was anxious and depressed.  In August 2008, the Veteran 
testified that he experienced moodiness, but he continued to 
work.  On VA examination in December 2008, the Veteran's mood 
was anxious and depressed.  His judgment and thought process 
appeared normal.  Judgment was intact.  While there is 
evidence of a depressed mood, the degree of depression has 
not affected the Veteran's ability to function independently 
or appropriately as he has continued to work.  And his 
judgment and thinking has not been deficient due to such 
symptoms as near-continuous panic attacks or impaired impulse 
control with periods of violence or speech that is illogical, 
obscure, or irrelevant. 

As for symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, but not covered 
in the General Rating Formula, such as nightmares, intrusive 
thoughts, avoidance, sleep disturbance, irritability and 
anger, detachment, hypervigilance, and startle response, the 
disability picture as to occupational and social impairment 
does not change as to the affect on judgment, thinking, 
family relations, work, and mood for the reasons stated 
above. 

As for the GAF score of 51 on VA examination in December 
2008, the score is still in the range of 51 to 60, which is 
indicative at most of moderate difficulty in occupational and 
social functioning, for example, few friends and conflicts 
with peers or co-workers.

Throughout the appeal, based on the VA records from 2004 to 
2008, the reports of three VA examinations, statements of the 
Vet Center counselor, and statements of and testimony of the 
Veteran and his spouse, the Veteran's symptomatology 
associated with the rating criteria under the General Rating 
Formula and symptomatology associated with the diagnosis of 
posttraumatic stress disorder under the DSM-IV, the 
disability picture does not more nearly approximate or equate 
to the criteria for a rating higher than 50 percent rating.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for posttraumatic 
stress disorder, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. There must be 
a comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria. If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms. For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).
ORDER

Before December 16, 2008, an initial rating higher of 50 
percent for posttraumatic stress disorder is granted, subject 
to the law and regulations, governing the award of monetary 
benefits.  

Throughout the appeal period, an initial rating higher than 
50 percent for posttraumatic stress disorder is denied. 



___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


